McCLENDON, Chief Justice
(dissenting).
While fully concurring in the general principles announced in the majority opinion, I am unable to concur in their application to the effect that the quoted provision in the second trust deed is in any degree modified or rendered uncertain or ambiguous by the provisions in the notes abating unearned interest in case of accelerated payment by the maker. The two provisions by their express terms relate to distinctly different contingencies, the former (second trust deed provision) to exercise of option by payee upon default by the maker; the latter (note provisions) to exercise of option by maker to pay before maturity. The $258 note was for interest only, the entire unpaid balance of which the payee was given the option to declare due and payable in event of the stated default. This provision would 'be meaningless and rendered entirely nugatory by reading into it a wholly unexpressed intention to collect only that portion of the note which represented unearned interest.